DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 9/27/2019. It is noted, however, that applicant has not filed a certified copy of the 201910925738.1 application as required by 37 CFR 1.55.
	
Application is Being Examined by a New Examiner
The previous Examiner has left the Patent Office. Thus, the present Application has been transferred to a new Examiner. New Examiner has found it necessary that new rejections, not necessitated by amendment, be made. Thus, this rejection is non-final.

Response to Amendment
Applicant has amended claims 1, 3, 4, 6, and 10. Claims 1-10 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not apply to any of the rejections set forth below.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “liquid supply device” in claim 1, and the “heat storage device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “liquid supply device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “liquid supply” and “of seawater” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Accordingly, the claimed “liquid supply device” has been interpreted as a liquid storage tank having a water outlet connected to the first end of the first pipeline and water inlet connected to an additional conduit, as well as equivalents thereof.

Claim limitation “heat storage device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “heat storage” and “configured to absorb heat of the water vapor[,] and seawater in the heat storage tank being heated and evaporated by using the absorbed heat” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “It should be noted that the heat storage device 21 is composed of a heat storage material, and the heat storage material may be a phase changing material. Those skilled in the art will be able to set it as required, which will not be described in detail herein,” (paragraph [0050]).
Accordingly, the claimed “heat storage device” has been interpreted as a device having no particular form and being constituted by substantially any material which is capable of storing heat, as well as equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a “heat pipesolar power receiver provided in the evaporation tank and being used to absorb sunlight with a wavelength of no less than 1100 nm,” (emphasis added) in place of the previously claimed “heat absorption device provided in the evaporation tank and being used to absorb sunlight with a wavelength of no less than 1100 nm,” (emphasis added).
Applicant’s disclosure as originally filed contains support for a “heat absorption device provided in the evaporation tank and being used to absorb sunlight with a wavelength of no less than 1100 nm,” e.g. in original claim 1 and paragraph [08], [023], and [024].

Therefore, claim 1 contains unsupported subject matter that must be removed from the claims.
Claims 2-10 are dependents of claim 1, and therefore, contain the same unsupported subject matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is replete with serious issues resulting in indefiniteness and lack of clarity. Individual issues are identified below. 
Claim 1 recites “a light absorption surface made of a light transmission material” in lines 2-3. The scope of the claimed “light absorption surface” is unclear, as the description thereof in the claims appears to be self-contradictory. 
The term “light absorption” suggests that the claimed “light absorption surface” is configured absorb sunlight, i.e. by being constructed from a material configured to absorb sunlight, such as a dark, opaque, and non-reflective material. On the other hand, the fact that the “light absorption surface” is “made of a light transmission material” suggests that the claimed “light absorption surface” is constructed from a material configured to allow the passage of sunlight, i.e. a transparent or translucent material. This 
  Based on Examiner’s understanding of Applicant’s invention as informed by Applicant’s specification and figures, the “light absorption surface” contemplated by Applicant would be more accurately described as a light transmitting surface, i.e. a surface constructed of a transparent or translucent material which allows for the passage of sunlight. Therefore, for the purposes of examination, the claimed “light absorption surface” has been interpreted as a light transmitting surface, i.e. a surface constructed of a transparent or translucent material which allows for the passage of sunlight.
Applicant should amend claim 1 to clarify the scope of the claimed “light absorption surface” as appropriate. No new matter should be added.
Claim 1 recites “a heat pipesolar power receiver” in line 6. It is unclear what a “heat pipesolar power receiver” is, as it is unclear how the word “pipesolar” should be interpreted.
“Pipesolar” does not appear to be a real word. Thus, while the term “power receiver”, although broad, is clear in scope, it is not clear what a “pipesolar power receiver” or a “heat pipesolar power receiver” would be.
Presumably, Applicant intended to recite --a heat pipe solar power receiver--, i.e. a solar power receiver comprising one or more heat pipes. Thus, for the purposes of examination, the claimed “heat pipesolar power receiver” has been interpreted as --a heat pipe solar power receiver--, i.e. a solar power receiver comprising one or more heat pipes.
Applicant should amend claim 1 to clarify the scope of the claimed “heat pipesolar power receiver” as appropriate. No new matter should be added. 
Examiner notes that there is no support in Applicant’s disclosure as originally filed for a “heat pipesolar power receiver” or a --heat pipe solar power receiver-- (see 112(a) rejections above), nor is there any support for heat pipes positioned elsewhere in Applicant’s system. Note: The term heat pipe is an art recognized term which refers to a particular type of heat exchange element. Thus, a disclosure pertaining to a heat exchanger having one or more pipes does not represent a disclosure of heat pipes. 

To overcome this rejection while avoiding further rejections under 112, Examiner suggests Applicant amend the claims to recite a --solar receiver-- in place of the claimed “heat pipesolar power receiver”.
Claim 1 recites “the heat pipesolar power receiver having a light inlet provided opposite the light absorption surface of the evaporation tank,” in lines 8-9. The recitation of a “light inlet” suggests that there is a physical portal of some sort through which light must pass in order to be received by the “heat pipesolar power receiver”. However, no such inlet is depicted in Applicant’s figures, nor does Applicant’s specification describe the inlet in any further detail than in the aforementioned limitation. This, in combination with the fact that Applicant’s claims discuss other matters relating to sunlight using terms in a manner inconsistent with their normal meaning (i.e. the claims recite a light absorption surface which does not absorb light, but allows for its passage), calls into question whether or not Applicant intended to claim a physical portal of some sort by the recitation of said “light inlet”.
Although it is not clear from Applicant’s disclosure exactly what Applicant means by the term “light inlet”, Examiner’s intuition, based on the fact that the figures depict no physical portal or light inlet of any sort, is that Applicant is using the term “light inlet” to refer merely to a portion of the solar power receiver which receives light, e.g. a surface which receives light such as solar radiation.
Applicant should amend claim 1 to clarify the scope of the light inlet as appropriate. No new matter should be added.
Note: If Applicant does intend to claim a physical portal for the passage of light by reciting “light inlet”, this rejection can be overcome merely by stating said intent in an official response to this Office Action. Following such a statement, Examiner would limit interpretation of “light inlet” to a physical portal. 
Claim 1 recites “a condenser connected at one end to the second end of the second pipeline and to a first end of a third pipeline,” in lines 15-16. This limitation is unclear for two reasons.
First, it is unclear to which element the “one end” belongs. Presumably, the “one end” is one end of the condenser.
Second, assuming the “one end” is one end of the condenser, it is unclear if this limitation should be interpreted as requiring that both the “second end of the second pipeline” and the “first end of a third pipeline” be connected to the “one end” of the condenser, or if this limitation should be interpreted as merely requiring that the “second end of the second pipeline” be connected to the “one end” of the condenser. As written, this limitation could be reasonably interpreted to have both of said contradictory meanings. Because the condenser as claimed can be reasonably interpreted as being required to have either of two equally valid, yet contradictory structural arrangements, a person having ordinary skill in the art would unable to reasonably ascertain the scope of the condenser as claimed.
Applicant’s disclosure suggests that the second pipeline 4 and the third pipeline 6 are connected to opposite side of the condenser 5 (see Figure 1 and paragraph [028]). Therefore, claim 1 has been interpreted as requiring only that only the second pipeline be connected to the “one end” of the condenser. 
Applicant should amend claim 1 to clarify the scope thereof as appropriate.
Claim 1 recites “a solar cell panel positioned adjacent the light absorption surface for providing electric energy for the heat pipesolar power receiver and the condenser,” in lines 18-20. This limitation is indefinite, as it is not clear what would be accomplished by providing electric energy to the heat pipesolar power receiver and the condenser. 
Examiner’s understanding of the “heat pipesolar power receiver” is that said element is a passive solar receiver which passively generates heat by absorbing solar radiation. Such an understanding of the “heat pipesolar power receiver” is supported by Applicant’s description of the “heat absorption device” 2, e.g. in Figures 1 and 2, and paragraph [036]). Certainly, such a solar power receiver would not require 
It is possible that the heat absorption device 2 could comprise a solar tracking device, i.e. for tracking movement of the sun across the sky. Such a tracking device would in all likelihood require electricity. However, the presence of such a tracker is completely unsupported by Applicant’s disclosure. 
It is possible that the that the heat absorption device 2 could comprise an electrical heating element for supplementary heating. However, the presence of such an electric heating element within the heat absorption device 2 is completely unsupported by Applicant’s disclosure. Applicant’s specification does disclose a first heater 9, which appears to be an electric heater, although Applicant’s specification does not explicitly disclose that said first heater is an electric heater. Said first heater 9 is depicted as being a separate from the heat absorption device 2. Furthermore, said first heater 9 is not described anywhere in the disclosure as receiving electricity from the solar panel 8. Thus, the disclosure of said first heater 9 does not represent support for an electrical heating element contained within the heat absorption device 2.
It is possible that the heat absorption device 2 contains heat pipes which are electrically powered in some fashion, e.g. diode heat pipes. This appears to be most in line with Applicant’s intentions considering the amendments changing the term “heat absorption device” in the claims to “heat pipesolar power receiver”. However, as discussed above, Applicant’s disclosure as originally filed does not support the heat absorption device comprising heat pipes of any kind, let alone heat pipes which are electrically powered in some fashion.
For the purposes of examination, lines 18-20 of claim 1 have been interpreted broadly with regard to what constitutes provision of electric power to the heat pipe solar power receiver, and the manner in which said heat pipe solar power receiver utilizes said electric power.
Examiner’s understanding is that the condenser envisioned by Applicant is a condenser in the form of a indirect heat exchanger cooled by a refrigerant. This understanding is supported by Applicant’s 
It is possible that the condenser contains a thermoelectric element (e.g. a Peltier module) for cooling said condenser, wherein said thermoelectric cooling element would require an electrical input. However, the presence of such a thermoelectric element within the condenser is completely unsupported by Applicant’s disclosure. 
It is possible that that Applicant intended of lines 18-20 of to capture the provision of electricity to certain elements of a heat pump loop, e.g. a compressor and/or an expansion valve, which are responsible at least in part for providing heat exchange fluid (refrigerant) to the condenser. There is marginal support for such an interpretation of lines 18-20 in Applicant’s disclosure (e.g. by way of the dashed line in Figure 1 and in the broad disclosure by paragraph [036] that electric energy produced by sunlight is provided to equipment in the system. However, said support is far from explicit or definitive. Regardless, it would be inaccurate to characterize elements such as compressors or expansion valves in a heat exchange loop as being part of the condenser. The same must be said about any pumps or valves which may be present in fluid lines leading to and from the condenser. Thus, if it is Applicant’s intention to capture that electricity is provided to elements such as compressors, pumps, expansion valves, valves, etc. for supplying fluids into the condenser, such an intention has not been realized by lines 18-20 of claim 1.
For the purposes of Examination, lines 18-20 of claim 1 have been interpreted broadly with regard to what constitutes the provision of electricity to the condenser, and the manner in which said condenser utilizes said electric power.
Applicant should amend lines 18-20 of claim 1 to clearly indicate the manner in which the condenser and the “heat pipesolar power receiver” utilize the electricity provided thereto, and/or to clarify which particular elements of the system are provided with electricity. No new matter should be added.

The only reason that an enablement rejection is not made in this Office Action, is that Applicant has amended the claims to recite a “heat pipesolar power receiver” (presumably a solar power receiver comprising heat pipes) in place of the “heat absorption device”. In the context of the heat absorption device being a heat pipe solar power receiver, it can be surmised, albeit with a low degree of certainty, by one of ordinary skill in the art that Applicant envisions heat absorption device comprising heat pipes having one or more electrically powered elements, for example diode heat pipes (although the claimed provision of electricity to the heat absorption device [heat pipesolar power receiver] is still indefinite absent explicit confirmation of the heat pipes being electrically powered or comprising electrically powered elements). However, as discussed above, Applicant’s disclosure as originally filed contains no support for the presence of any heat pipes, let alone electrically powered heat pipes provided within the heat absorption device. Thus, if the claims are drafted to include limitations to heat pipes within the solar power receiver (heat absorption device) said claims will be rejected under 112(a) as above for the inclusion of unsupported subject matter. On the other hand, if the claims are amended to remove said unsupported subject matter, the claims will be rejected under 112(a) as containing limitations lacking enablement.
In view of the above, Examiner suggests either 1) deleting the limitations of claims 18-20 entirely, or 2) broadening said limitation to merely require that the solar cell panel provide electric energy to broadly, --the seawater desalination system--. Examiner’s stance is that the aforementioned suggestions are substantially the only avenues to avoid rejection of claim 1 under 112(a).
Claim 1 recites “a heat pipesolar power receiver provided in the evaporation tank and being used to absorb sunlight with a wavelength of no less than 1100 nm,” in lines 7-8. It is unclear if this limitation is meant to require that 1) the solar receiver absorb sunlight, including sunlight having a wavelength of 1100 nm or more, or 2) the solar receiver absorb only sunlight having a wavelength of 1100 nm or more.
The most natural interpretation of this limitation is that the solar receiver absorbs only sunlight having a wavelength of 1100 nm or more. However, as written, this limitation need not be interpreted as excluding absorption of smaller wavelengths of sunlight by the solar receiver. Taking into account that sunlight includes UV and visible light, both of which consist of rays have wavelengths less than 1100 nm, it seems dubious that the solar receiver could be configured to absorb only sunlight having 1100 nm or greater wavelength while transmitting or reflecting all sunlight in the visible and UV range. Examiner is unaware of any material which would exhibit such absorption, reflectance, and transmittance behavior. 
In view of the above, and for the purposes of examination, claim 1 has been interpreted as requiring that the solar receiver absorb sunlight, including sunlight having a wavelength of 1100 nm or more, without excluding absorption of wavelengths below 1100 nm.
Applicant should amend claim 1 to clarify as appropriate. If Applicant intends to require that the solar receiver only absorb sunlight having a wavelength of 1100 nm or more, Examiner respectfully requests Applicant provide an example of the absorbing material(s) and or configurations which would allow the solar receiver to behave in such a manner.
Claims 2-10 are rejected due to their dependency on indefinite claim 1.
Claim 6 recites “a heat storage device provided in the heat storage tank and configured to absorb heat of the water vapor and seawater in the heat storage tank being heated and evaporate by using the absorbed heat,” in lines 5-7. It is unclear what this limitation is meant to require as said limitation does not make sense grammatically. 
Presumably, Applicant intended for lines 5-7 of claim 6 to recite --a heat storage device provided in the heat storage tank and configured to absorb heat of the water vapor and seawater, wherein seawater in the heat storage tank is heated and evaporate by using the absorbed heat--.
Applicant should amend claim 6 to clarify as appropriate.
Claim 8 recites “the second heat exchanger conducting heat of water vapor before entering the condenser to seawater in the tenth pipeline,” in lines 5-6. It is unclear what this limitation is intended to require.
As written, said limitation literally requires that the second heat exchanger conduct heat of (from) water vapor before the second heat exchanger- -also enters the condenser. Said limitation seemingly goes on to state that the second heat exchanger then enters the seawater in the tenth pipeline. Presumably, Applicant does not intend for claim 8 to require such features, as they would make little sense.
It is likely that Applicant intended for lines 5-6 of claim 8 to require that --the second heat exchanger conducts heat from the water vapor to seawater in the tenth pipeline before the water vapor enters the condenser--.
Applicant should amend claim 8 to clarify as appropriate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears (US 4,078,976) in view of Carson (US 4,121,977), Landrok (US 2014/0034477), and Martes et al. (US 4,921,580), hereafter referred to as Martes.
With regard to claim 1: Spears teaches a seawater desalination system (abstract), the system comprising:
An evaporation tank (solar pond) 2 having a light transmitting surface (covering) 3 made of a light transmission material (a material transparent to solar radiation) and a first closed cavity (upper and lower chambers) 4/5 for containing seawater being provided in the evaporation tank 2, the first closed cavity 4/5 having a first through hole (the through hole to which sea water conduit 1 is connected) and a second through hole (the through hole to which exit air stream line 8 is connected) provided in an inner side thereof (Figure 1, Column 12 Line 20-Column 13 Line 68, Column 8 Lines 35-65; see 112(b) rejections above for details regarding Examiner’s interpretation of the claimed “light absorption surface” as a “light transmitting surface”).
A solar power receiver (black-bodied baffles) 6 provided in the evaporation tank 2 and being used to absorb sunlight, the solar power receiver 6 having a light inlet (i.e. a surface which receives sunlight) provided opposite the light transmitting surface 3 of the evaporation tank 2 (Figure 1, Column 12 Line 20-Column 13 Line 68, see 112(b) rejections above for details regarding Examiner’s interpretations of the claimed “light inlet”). Spears teaches an alternate embodiment wherein the solar power receiver of the illustrated embodiment, i.e. the black-bodied baffles 6, is replaced with a solid, black-bodied solar heat collector with heat pipes extending therethrough (Column 9 Lines 14-49). Thus, Spears teaches an embodiment wherein the solar power receiver is a heat pipe solar power receiver, i.e. a solar power receiver comprising heat pipes. By this teaching, Spears anticipates, or at least suggests in a manner so as to render obvious, the solar power receiver being a heat pipe solar power receiver.  
A first pipeline (line/conduit) 1 having a first end connected liquid seawater supply and a second end connected to the first through hole (Figure 1, Column 12 Line 20-Column 13 Line 68).

A condenser (hydrocarbon vaporizer) 9 connected to one end thereof to the second end of the second pipeline 8 and to a first end of a third pipeline (line conduit) 38 (Figure 1, Column 12 Line 20-Column 14 Line 3, Column 10 Lines 8-55). 
Note: The description of Figure 1 in column 12 Line 20-Column 14 Line 3 does not explicitly described the hydrocarbon vaporizer 9 as being a condenser. However, the hydrocarbon vaporizer 9 clearly functions as, or at least is capable of functioning as, a condenser for the water vapor as evidenced by the disclosure in Column 10 Lines 8-55. 
In the alternative, the disclosure in Column 10 Lines 8-55 would suggest to one of ordinary skill in the art that the hydrocarbon vaporizer could be used as a condenser for condensing water vapor to obtain potable water therefrom.
In the unlikely event that such were not already the case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spears by configuring the hydrocarbon vaporizer to function as a condenser for water vapor, in order to obtain a system which is capable of cooling and condensing water vapor to obtain potable water in accordance with the teachings in Column 10 Lines 8-55 of Spears.
Spears further comprises a water tank (separator) 39 connected to a second end of the third pipeline 38 (Figure 1, Column 12 Line 20-Column 14 Line 3, Column 10 Lines 8-55).
Spears does not explicitly teach a liquid supply device connected to the first end of the first pipeline, wherein the liquid supply device comprises a liquid storage tank having a water outlet connected to the first end of the first pipeline and water inlet connected to an additional conduit.
However, the use of such liquid supply devices is known in the art. For example, Carson teaches a desalination system (abstract, Figure 2), the desalination system comprising an solar heater (solar pond) 3 having a first inlet through hole, a first pipeline (conduit) 24 having a second end connected to the first through hole and a first end, a liquid storage tank (storage pond) 23 having a water outlet connected to the first end of the first pipeline 24 and water inlet connected to an additional conduit 22 for supplying 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Spears in view of Carson by adding a liquid supply device, the liquid supply device comprising a liquid storage tank having a water outlet connected to the first end of the first pipeline and water inlet connected to an additional conduit and a heat exchanger for preheating water flowing through the first conduit, in order to obtain a system having a liquid (water) supply system capable of preheating feed water and storing preheated feed water for the system. 
Modified Spears is silent to the heat pipe solar power receiver being configured to absorb sunlight with a wavelength of no less than 1100 nm. 
However, it is well understood that sunlight comprises infrared radiation, and that most of the infrared band is above 1100 nm in wavelength. Thus, a person having ordinary skill in the art would recognize that is would be advantageous for the heat pipe solar power receiver to be configured to absorb sunlight having a wavelength of no less than 1100 nm (i.e. sunlight having wavelengths of 1100 nm or greater) in order to obtain a device capable of harnessing energy from the full infrared portion of the solar spectrum for conversion to heat. Furthermore, it is known in the art to configure solar receivers so as to absorb a wide range of wavelengths, including but not limited to wavelengths of 1100 nm and above. For example, Landrok teaches a solar evaporation system (abstract) having a solar receiver, i.e. a  surface which receives solar radiation, wherein said solar receiver absorbs sunlight having a wavelength in the range of 300 nm to 2000 nm (paragraph [0007]). "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears in view of Landrok by configuring the heat pipe solar power receiver of Landrok to 
Modified Spears is silent to a solar cell panel positioned adjacent the light absorption surface for providing electric energy for the heat pipe solar power receiver and the condenser. Note: For details regarding Examiner’s interpretation of this limitation, see 112(b) rejections above.
However, it is notoriously well known in the art to provide solar distillation systems with solar cell panels in order to provide electrical energy to components of the system requiring solar energy. Such provision of solar cells is clearly advantageous, as it allows for systems, which are already solar powered, to further harness solar energy to thereby alleviate the need for an external power supply. For example, Martes teaches a solar powered distillation system (abstract), the system comprising: an evaporation tank (boiler) 11, a solar receiver in the form of a convex lens 17, and a condenser (condenser conduit) 26, and a pair of solar cell panels (solar cells) 22 and 24, wherein the solar receiver 17 comprises a motor 21 for positioning the receiver 17 to track sunlight, wherein the condenser 26 comprises a vacuum pump 25 powered by a second motor 23 to draw water out of the evaporation tank 11 and into the condenser 26, and wherein the solar panels 22 and 24 provide electric power to the solar receiver 17, i.e. the motor 21 thereof, and the condenser 26, i.e. the motor 23 thereof (Figures 1-4, Column 3 Line 45-Column 4 Line 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears in view of Martes by adding a solar cell panel positioned in substantially any suitable location of Spears’ system, including adjacent the light transmitting surface, for providing electric energy for the heat pipe solar power receiver (e.g. for powering a tracking element thereof) and the condenser (e.g. by powering a pump for supplying fluid into the condenser), in order to obtain a system capable of further harnessing solar energy to provide electricity to power components of the system, 
With regard to claim 3: Modified Spears includes a fourth pipeline (conduit/line) 16 having a first end and a second end, wherein the first closed cavity 4/5 comprises a third through hole, said first end of the fourth pipeline 16 being connected to the third through hole, the fourth pipeline for discharging hot, unevaporated water from the evaporation chamber 2 and supplying said hot water to a series of flash tanks (Spears: Figure 1, Column 12 Line 20-Column 13 Line 68).
Modified Spears does not explicitly teach a first controller arranged on the fourth pipeline and configured to control opening and closing of the fourth pipeline. 
However, use of controllers to control flow through pipes, e.g. by way of opening and closing valves, activating and deactivating pipes, etc. is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that it is advantageous to use controllers to control various fluid flows in systems, as the use of such controllers allows for fine-tuning of operation in response to variations in operating conditions, e.g. variations in the amount of solar energy available.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by adding a first controller arranged on the fourth pipeline and configured to control opening and closing of the fourth pipeline, in order to provide the system of Spears with a means of fine-tuning operation of the system in response to variations in operating conditions, e.g. variations in the amount of solar energy available.
Modified Spears is silent to a liquid storage tank connected to a second end of the fourth pipeline.
However, such liquid storage tanks are known in the art. For example, Carson teaches a desalination system (abstract, Figure 2), the desalination system comprising a solar heater (solar pond) 3 having an outlet through hole, a pipeline (conduit/line) 6 having first and second ends, and a liquid storage tank (pond/sump) 7, wherein the pipeline 6 is connected at its first end to the outlet through hole of the solar heater 3 and at its second end to the liquid storage tank 7, and wherein the liquid storage tank 7 is connected to a series of flash tanks via an additional pipeline (conduit/line) 8 (Figure 2, Column 12 Line 65-Column 13 Line 25). Carson teaches that said storage tank advantageously allows for a supply of heated water from the solar pond to be stored in the container (Column 9 Line 54-Column 10 Line 31).

With regard to claim 10: Modified Spears is silent to the solar cell panel being provided above the evaporation tank.
However, a person having ordinary skill in the art would recognize the relative elevation of the solar cell panel with respect to the evaporation tank as a matter of obvious design choice having little impact on the functionality of modified Spears.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by positioning the solar cell panel such that it were provided above (at a higher elevation than) the evaporation tank, in order to obtain a solar evaporation system having a predictably functional solar cell panel and a predictably functional evaporation tank.
Modified Smith is silent to the solar cell panel including a back plate made of the light transmission material and being provided opposite to the light transmission surface of the evaporation tank.
However, a person having ordinary skill in the art would recognize that it would be advantageous to provide a backing plate to the solar cell panel so as to provide said panel with additional structural support and rigidity and to protect the back of the solar cell from exposure to the elements. Furthermore, a person having ordinary skill in the art would recognize that the material used to form the backing plate would be a matter of obvious design choice having little to no impact on the functionality of modified Smith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by adding a backing plate to the solar cell panel, in order to provide said panel with additional structural support and rigidity and to protect the back of the solar cell from exposure to the elements, and by constructing the backing plate from the light transmission material, in order to obtain a predictably functional backing plate.
. 

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears in view of Carson, Landrok, and Martes, as applied to claim 1 above, and in further view of Lovrich (US 3,775,257).
With regard to claim 2: Spears is silent to a first heater provided in the evaporation tank and externally connected with a power supply.
However, it is notoriously well known in the art to provide supplementary electric heaters to evaporators. For example, Lovrich teaches a solar distillation apparatus (abstract), the apparatus comprising a solar heated evaporation tank having a supplementary electric heater 42 positioned therein for heating the evaporation tank on cloudy days (Figure 1, Columns 1-3, Column 3 Lines 14-23 in particular). It is understood that the electric heater is necessarily connected to a power supply, i.e. an external power supply, of some sort.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears in view of Lovrich by adding a first heater (i.e. an electric heater) provided in the evaporation tank and externally connected with a power supply, in order to provide the evaporation tank with a supplementary heating means for operation during cloudy days and the like. 

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spears in view of Carson, Landrok, and Martes, as applied to claim 1 above, and in further view of McClure (US 2011/0203915).
With regard to claim 4: Modified Spears is silent to a heat storage tank having a second closed cavity for containing seawater, the second closed cavity having an inner side wall and a fourth through hole, a fifth through hole and a sixth through provided in the inner side wall; a fifth pipeline having a first 
However, similar heat storage tanks and associated conduits are known in the art. For example, McClure teaches a solar distillation system (abstract, Figure 10, paragraph [0074]), the system comprising: heat storage tank (first tank feed heater) 190 having a second cavity for containing seawater, the second closed cavity having an inner side wall and three through holes in the inner side wall (Figure 10, paragraph [0074]); a liquid supply pipeline having a first end and a second end, the first end of the liquid supply pipeline being connected to the liquid supply (feed source), the second end of the liquid supply pipeline being connected to one of the through holes in the heat storage tank 190 (Figure 10, paragraph [0074]); a concentrate pipeline having a first end connected to a liquid evaporator (reactor) 110, and a second end connected to  one of the through holes in the heat storage tank, such that the concentrate pipeline supplies concentrate B from the evaporator 110 to the heat storage tank 190 as a heating fluid (Figure 10, paragraph [0074]); a first heat exchanger provided in the heat storage tank 190 and being connected to the through hole connected to the concentrate pipeline, the first heat exchanger conducting heat of concentrate B in the concentrate pipeline to the heat storage tank 190 (Figure 10, paragraph [0074]); and a heated water outlet pipeline having a first end connected to one of the through holes, and a second end connected to the evaporator 110 and, by way of the evaporator, condensers 150 and 170, the heated water outlet pipeline being used for conveying heated water from the storage tank to the evaporator 110 (Figure 10, paragraph [0074]). McClure teaches that the heat storage tank 190 allows for heat to be captured from the concentrate B, so as to increase the thermal efficiency of the distillation system (Figure 10, paragraph [0074]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears in view of McClure by adding a heat storage system similar to that of McClure, said heat storage system comprising: a heat storage tank having a second closed cavity for containing seawater, the second closed cavity having an inner side wall and a fourth through hole, a fifth through hole and a sixth through provided in the inner side wall; a fifth pipeline having a first end and a second end, the first end of the fifth pipeline being connected to the liquid supply device, the second end of the fifth pipeline being connected to the fourth through hole; a sixth pipeline having a first end connected to the first liquid storage tank, and a second end connected to the fifth through hole; a first heat exchanger provided in the heat storage tank and being connected to the fifth through hole, the first heat exchanger conducting heat of seawater in the sixth pipeline to the heat storage tank; and a seventh pipeline having a first end connected to the sixth through hole, and a second end connected to the condenser, the seventh pipeline being used for conveying water vapor by seawater in the heat storage tank, in order to increase the thermal efficiency of Spears by using the waste heat in the unevaporated seawater to evaporate further water vapor. 
Modified Spears remains silent to a second controller arranged on the sixth pipeline and configured to control opening and closing of the sixth pipeline.
However, use of controllers to control flow through pipes, e.g. by way of opening and closing valves, activating and deactivating pipes, etc. is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that it is advantageous to use controllers to control various fluid flows in systems, as the use of such controllers allows for fine-tuning of operation in response to variations in operating conditions, e.g. variations in the amount of solar energy available.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by adding a second controller arranged on the sixth pipeline and configured to control opening and closing of the sixth pipeline, in order to provide the system of Spears with a means of 
With regard to claim 5: Modified Spears further comprises an eighth pipeline; and a seventh through hole being provided in the inner side wall of the second closed cavity; wherein the eighth pipeline is connected to the first heat exchanger through the seventh through hole and used for discharging seawater in the sixth pipeline (McClure: Figure 10, paragraph [0074]).
With regard to claim 6: Although it is not explicitly taught, it is understood that Modified Spears further comprises a heat storage device, i.e. some element constructed of a material capable of storing heat, provided in the heat storage tank and configured to absorb heat of the water vapor and seawater, wherein seawater in the heat storage tank being heated and evaporate by using the absorbed heat. For example, the heat exchange walls of the first heat exchanger necessarily absorb heat from the water vapor and seawater, are necessarily formed of a material which is capable of absorbing and storing heat, and are configured to provide heat absorbed therein to seawater to heat and evaporate said seawater (McClure: Figure 10, paragraph [0074]; see rejection of claim 4 above for further details regarding the first heat exchanger as added to modified Spears).
Modified Spears is silent to a ninth pipeline having a first end connected to the second pipeline, and a second end, and an eighth through hole being provided in the inner side wall of the second closed cavity and being connected to the second end of the ninth pipeline.
	However, as discussed in the rejection of claim 4 above, the heat storage tank of modified Spears is configured to provide water vapor therein to the condenser. Thus, a person having ordinary skill in the art would recognize that one or more pipelines must be provided to connect the condenser and the heat storage device. Because the second pipeline of modified Spears is already a pipeline for supplying water vapor to the condenser, it would be logical to feed water vapor from the heat storage device to the condenser via the second pipeline, in order to utilize the already existing vapor input to the condenser. A person having ordinary skill in the art would recognize, that in order to supply water vapor from the heat storage tank to the condenser via the second pipeline, an additional pipeline would be required to convey the water vapor from the heat storage device to the second pipeline.

With regard to claim 7: As discussed in the rejection of claim 1 above, the liquid supply device comprises a liquid storage tank having a water outlet connected to the first end of the first pipeline and water inlet connected to an additional conduit and a heat exchanger for preheating water flowing through the first conduit, in order to obtain a system having a liquid (water) supply system capable of preheating feed water and storing preheated feed water for the system (see rejection of claim 1 above for details).
Thus, the liquid supply device of modified Spears can be characterized as comprising a second liquid storage tank having a water inlet and water outlet connected to the first end of the first pipeline, and a tenth pipeline (i.e. the additional conduit) having a first end connected to the water inlet (see rejection of claim 1 above for details).
With regard to claim 8: As discussed in the rejection of claim 1 above, the liquid supply device comprises a liquid storage tank having a water outlet connected to the first end of the first pipeline and water inlet connected to an additional conduit and a heat exchanger for preheating water flowing through the first conduit, in order to obtain a system having a liquid (water) supply system capable of preheating feed water and storing preheated feed water for the system (see rejection of claim 1 above for details).
Thus, the liquid supply device of modified Spears can be characterized as comprising a second heat exchanger having a first end connected to a second end of the tenth pipeline.
Modified Spears does not explicitly teach that the second end of the second heat exchanger is connected to an input end of the condenser such that the second heat exchanger conducts heat from the water vapor to seawater in the tenth pipeline before the water vapor enters the condenser.
However, a person having ordinary skill in the art would recognize that heat can be recovered from a wide variety of processes streams via the second heat exchanger to preheat the seawater in the tenth pipeline. A person having ordinary skill in the art would have a predictable expectation that any suitably warm enough stream could be passed through a heat exchanger to recover heat therefrom to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by configuring the second heat exchanger such that the second end of the second heat exchanger is connected to an input end of the condenser such that the second heat exchanger conducts heat from the water vapor to seawater in the tenth pipeline before the water vapor enters the condenser, in order to, with predictable success, obtain a system which recovers heat from the water vapor to heat the seawater feed in the tenth pipeline. 
With regard to claim 9: Modified Spears is silent to an eleventh pipeline having a first end connected to the second liquid storage tank and a second end; and a second heater having an input connected to the second end of the eleventh pipeline, and an output connected to the first end of the first pipeline.
However, a person having ordinary skill in the art would recognize that it would be advantageous to provide one or more additional heaters to the liquid supply device in order to provide the liquid supply device with yet further means of preheating the liquid (water) entering the system on its way to the evaporation tank.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Spears by adding an eleventh pipeline having a first end connected to the second liquid storage tank and a second end; and a second heater having an input connected to the second end of the eleventh pipeline, and an output connected to the first end of the first pipeline, in order to provide the liquid supply device with yet further means of preheating the liquid (water) entering the system on its way to the evaporation tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772